 

 

Case 3:20-cv-00042-DHB-BKE Document 26 Filed 04/13/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

fl ED
DUBLIN DIVISION et
U.S. DISTRICT COURT
AUGUSTA DIV
MARY FRANCIS DAVIS, * .
: M2 APR 13 P 3 2b
Plaintiff, " si
* ZL ENN f ecdeeeeSeas
Vv. * CV 320-042 ecea ee Pa
*
THE KROGER CO., =
*
*

Defendant.

ORDER

Having earlier indicated that the parties have reached a
settlement, Plaintiff and Defendant have now filed a “Joint
Stipulation of Dismissal With Prejudice.” In accordance with
Federal Rule of Civil Procedure 41(a) (1) (A) (ii), IT IS ORDERED
that Plaintiff's claims against Defendant are hereby DISMISSED
WITH PREJUDICE. The Clerk is directed to CLOSE this case and

TERMINATE all motions and deadlines. Each party shall bear their

own costs. :
ORDER ENTERED at Augusta, Georgia, this “AY day of April,

UNITED mye S DISTRICT JUDGE

 

 
